The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2014

                 No. 04-13-00837-CR; 04-14-00121-CR & 04-14-00122-CR

                                 Dorin James WALKER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 187th Judicial District Court, Bexar County, Texas
              Trial Court No. 2012CR8371B; 2012CR8370B & 2012CR8372B
                       Honorable Raymond Angelini, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the Appellants Motion for Rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court